Filed pursuant to Rule 424(b)(3) File No. 333-119338 GRANT PARK FUTURES FUND LIMITED PARTNERSHIP Supplement dated February 3, 2009 to Prospectus and Disclosure Document dated December3, 2007 This supplement contains information which amends, supplements or modifies certain information contained in the Prospectus and Disclosure Document of the Grant Park Futures Fund Limited Partnership dated December3, 2007, and should be read together therewith and along with any other supplements or amendments thereto. You should carefully consider the “Risk Factors” beginning on page12 of the Prospectus before you decide to invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The Commodity Futures Trading Commission has not passed upon the merits of participating in this pool nor has the Commodity Futures Trading Commission passed on the adequacy or accuracy of this Disclosure Document supplement. SUMMARY This supplement revises and replaces the second paragraph on page1 of the Prospectus under the heading “Summary – Grant Park” in its entirety as follows: Grant Park is a multi-advisor pool that invests through independent professional commodity trading advisors retained by the general partner.As of February 1, 2009, Rabar Market Research, Inc., EMC Capital Management, Inc., Graham Capital Management, L.P., Eckhardt Trading Company (or ETC), Winton Capital Management Limited, Welton Investment Corporation, Global Advisors L.P., Transtrend B.V., Quantitative Investment Management LLC (or QIM), and Revolution Capital Management LLC (or RCM) serve as Grant Park’s commodity trading advisors.As of February 1, 2009, each of Rabar, EMC, Eckhardt, Winton and Welton managed between 10% to 20% of Grant Park’s net assets, and each of Graham, Global Advisors, Transtrend, QIM, and RCM were allocated less than 10% of Grant Park’s net assets to manage.The general partner may, in its sole discretion, reallocate assets among the trading advisors upon termination of a trading advisor or retention of any new trading advisors, or at the commencement of any month.Consequently, the current apportionment is subject to change.Each of the trading advisors employs technical and trend-following trading strategies through proprietary trading programs in an effort to achieve capital appreciation while controlling risk and volatility. This supplement revises and replaces the paragraphs on page6 of the Prospectus under the heading “Summary– The Trading Advisors” in their entirety as follows: Grant Park currently trades through its ten independent professional commodity trading advisors:Rabar Market Research, Inc., EMC Capital Management, Inc., Graham Capital Management, L.P., Eckhardt Trading Company (or ETC), Winton Capital Management Limited, Welton Investment Corporation, Global Advisors L.P., Transtrend B.V., Quantitative Investment Management LLC (or QIM), and Revolution Capital Management LLC (RCM).Effective January 1, 2009, the portion of Grant Park’s net assets allocated to Winton Capital Management was reallocated to GP 1, LLC.Each of the trading advisors is registered as a commodity trading advisor under the Commodity Exchange Act and is a member of the NFA.The general partner may terminate or replace any or all of the trading advisors, or add additional trading advisors, at any time in its sole discretion. Rabar Market Research, Inc. is located at 10Bank Street, Suite830, White Plains, New York 10606, and its telephone number is (914)682-8363.EMC Capital Management, Inc. is located at 2201Waukegan Road, Suite West 240, Bannockburn, Illinois 60015, and its telephone number is (847)267-8700.Graham Capital Management, L.P. is located at Rock Ledge Financial Center, 40 Highland Avenue, Rowayton, Connecticut 06853, and its telephone number is (203)899-3400.ETC is located at 1314 North Dearborn Parkway, Carriage House, Chicago, Illinois 60610, and its telephone number is (312)787-1107.Winton Capital Management is located at 1-5 St.Mary Abbott’s Place, London, W8 6LS, United Kingdom, and its telephone number is +44-20-7610-5350.Welton Investment Corporation is located at the Eastwood Building, San Carlos between 5th and 6th, Carmel, California 93921, and its telephone number is (831)626-5190.Global Advisors L.P.’s offices are located at 19 Berkeley Street, Fourth Floor Rear, London, W1J 8ED, England, and its telephone number is +44-20-7629-1117.The 2 business office of Transtrend B.V. is located at Weena 723, Unit C5.070, 3013 AM Rotterdam, The Netherlands and its telephone number is +31-10-453-6500.QIM is located at 401 East Market Street, Suite 104,
